

 
EXHIBIT 10







BY U.S. MAIL AND TELEPHONIC FACSIMILE


June 15, 2010


Owens Mortgage Investment Fund
2221 Olympic Boulevard
Walnut Creek, CA 94595


RE:  Credit Agreement between Owens Mortgage Investment Fund, as Borrower, and
California Bank & Trust, First Bank and City National Bank, as Lenders, dated
August 31, 2001, as amended


Gentlemen:


We are writing on behalf of California Bank & Trust in its role as Agent under
the above-mentioned Credit Agreement for itself, First Bank and City National
Bank (Lenders”).  By this letter, we wish to notify you that the obligations of
the Borrower under this Credit Agreement, as amended, matured on March 31, 2010
and all principal and accrued interest on the Loans made under the Credit
Agreement are now due and owing.


Notwithstanding the maturity of the obligations, we are hereby notifying you
that the Agent intends to forbear through June 30, 2010 in taking any legal
action on account of the Borrower’s failure to pay all principal and interest at
maturity through that date, assuming that there is no further default under the
Credit Agreement, as amended, and provided the Borrower complies with the
following conditions to the satisfaction of the Agent:


(1)           Borrower will provide a forecast to Agent of expected repayment
amounts and timing from the refinance or sale of assets that will be sufficient
to repay in full principal and interest owing on the Loans on or before
September 30, 2010, and
(2)           Borrower to provide regular updates on the status of the
refinancing/sales efforts.


Any forbearance or restraint by the Agent or Lenders in taking any action to
which they are entitled under the Credit Agreement by virtue of the maturity of
the obligations without full payment of the Loans should not be construed as a
waiver of any rights afforded to the Agent or Lenders under the Credit Agreement
or by law.  The Agent and Lenders reserve such rights.  Any waiver thereof shall
require the signed, written consent of the Lenders.  Likewise, any modification
of the Credit Agreement shall require the signed, written agreement of the
Lenders.


 
 

--------------------------------------------------------------------------------

 


Sincerely,
 
 
/s/ Stephen C. Bellicini
Stephen C. Bellicini
Executive Vice President




 cc.  George P. McCullagh
        Senior Vice President
        Regional Manager
        First Bank
        550 Montgomery Street
        San Francisco, CA 94111
 
 
 cc.   Kevin McKenna
         Vice President
         City National Bank
         555 South Flower St.  16th Floor
         Los Angeles, CA 90071






























{Clients\CBT-LN\0118\LTR\07009359.DOC}
 
 

--------------------------------------------------------------------------------

 
